USDC IN/ND case 2:19-cv-00423-TLS-JEM document 21 filed 07/23/21 page 1 of 6


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION


    EDWARD MICHAEL STRAUSS,

                         Plaintiff,

                         v.                               CAUSE NO.: 2:19-CV-423-TLS-JEM

    UNITED STATES POSTAL SERVICE,
    JANE DOE, in her official and individual
    capacity, JILL DOE, in her official and
    individual capacity, and YOUTUBE LLC

                        Defendants.


                                      OPINION AND ORDER

          This matter is before the Court on Defendant YouTube LLC’s Motion to Transfer or

Dismiss Plaintiff’s Complaint [ECF No. 14]. For the reasons stated below, the Defendant’s

Motion is granted, and the case is dismissed without prejudice.1

          On November 5, 2019, Plaintiff Edward Michael Strauss filed a Complaint [ECF No. 1]

in which he brought a 42 U.S.C. § 1985 claim and a misconduct claim against Defendant

YouTube LLC. In addition to the claims against Defendant YouTube LLC, the Plaintiff also filed

claims against two unnamed defendants and the United States Postal Service. On July 21, 2021,

the Court dismissed the claims against Defendant United States Postal Service for lack of service

of process. See ECF No. 19. Defendant YouTube LLC has filed a Motion to Transfer or Dismiss

Plaintiff’s Complaint [ECF No. 14]. The Plaintiff has not filed a response, and the time to do so

has passed.


1
 Defendant YouTube LLC requests that this case be transferred to the United States District Court for the
Northern District of California or be dismissed. The Plaintiff’s claim is baseless and without merit. The
Court finds it is in the interest of judicial economy to dismiss the Plaintiff’s claims at this time.
USDC IN/ND case 2:19-cv-00423-TLS-JEM document 21 filed 07/23/21 page 2 of 6


                                       LEGAL STANDARD

        A motion to dismiss brought under Rule 12(b)(6) “challenges the viability of a complaint

by arguing that it fails to state a claim upon which relief may be granted.” Camasta v. Jos. A.

Bank Clothiers, Inc., 761 F.3d 732, 736 (7th Cir. 2014). The Court presumes that all well-

pleaded allegations are true, views these well-pleaded allegations in the light most favorable to

the plaintiff, and draws all reasonable inferences in favor of the plaintiff. Reynolds v. CB Sports

Bar, Inc., 623 F.3d 1143, 1146 (7th Cir. 2010). Surviving a Rule 12(b)(6) motion “requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Factual allegations must be

enough to raise a right to relief above the speculative level . . . .” Id. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Twombly, 550 U.S. at 556).

                                   FACTUAL BACKGROUND

        The following allegations are contained in the Plaintiff’s Complaint [ECF No. 1]. The

Plaintiff, on or about October 21, 2019, entered the United States Post Office in Merrillville,

Indiana. Compl. ¶ 9, ECF No. 1. On that date, he took a video of an altercation between another

individual and two post office employees. Id. at ¶¶ 9–12. Sometime after taking the video, the

Plaintiff uploaded the video to the online video sharing and social media platform YouTube. Id.

at ¶ 13. On October 22, 2019, the Plaintiff received notification that a complaint had been

submitted to Defendant YouTube LLC regarding his video. Id. He received an additional




                                                   2
USDC IN/ND case 2:19-cv-00423-TLS-JEM document 21 filed 07/23/21 page 3 of 6


notification, on October 25, 2019, that the video had been removed from the video sharing

platform for privacy violations. Id.

                                            ANALYSIS

       The Plaintiff has alleged a § 1985 claim (Count III) and a misconduct claim (Count V)

against Defendant YouTube LLC. Aside from these claims, the Plaintiff has also alleged claims

against unnamed postal workers (Count I, Count II, and Count V). The Court first considers the

two claims against Defendant YouTube LLC and then considers the claims against the unnamed

postal workers.

A.     Section 1985 Claim Against Defendant YouTube LLC

       The Plaintiff alleges that,

       [o]n or about October 25th, 2019[,] Defendant YouTube LLC acted under color of
       custom or policy when they conspired with Defendants Jane and/or Jill Doe on a
       report of a Privacy Violation for a video that was lawfully recorded and
       distributed in the Town of Merrillville, County of Lake, State of Indiana[,] with
       the intent to restrict the further publication of [its] public interest content of the
       interactions with a government official.

Compl. ¶ 31. He further alleges that, by doing so, “Defendant YouTube LLC’s conduct deprived

[the Plaintiff] of his rights, privileges, and immunities guaranteed by the First Amendment of the

United States Constitution in violation of 42 U.S.C. § 1985.” Id. at ¶ 33; see also id. at ¶ 34.

       To recover under § 1985(3), a plaintiff must establish:

       (1) the existence of a conspiracy, (2) a purpose of depriving a person or class of
       persons of equal protection of the laws, (3) an act in furtherance of the alleged
       conspiracy, and (4) an injury to person or property or a deprivation of a right or
       privilege granted to U.S. citizens.

Juillerat v. Town Council of Andrews, No. 1:15-CV-98, 2016 WL 1660480, at *4–5 (N.D. Ind.

Apr. 27, 2016) (quoting Xiong v. Wagner, 700 F.3d 282, 297 (7th Cir. 2012)). Additionally, “to

establish the purpose of the conspiracy under prong two, ‘a plaintiff must demonstrate racial,



                                                  3
USDC IN/ND case 2:19-cv-00423-TLS-JEM document 21 filed 07/23/21 page 4 of 6


ethnic, or other class-based invidiously discriminatory animus behind the conspirators’ actions.’”

Id. (quoting Xiong, 700 F.3d at 297) (internal quotation marks omitted). In this case, the Plaintiff

has not alleged that the Defendants’ actions were motivated by racial or other class-based

discriminatory animus. The Plaintiff’s allegations do not support the basic elements of a

§ 1985(3) claim; therefore, his § 1985 claim is dismissed. See id.

B.      Misconduct Claim Against Defendant YouTube LLC

        Count V is a claim of “intentional willful and wanton misconduct against all the

defendants.” Compl. p. 10. This Count contains three paragraphs, one incorporating the

allegations set forth in the prior forty-three paragraphs, one detailing the relief the Plaintiff is

seeking, and one alleging

        [t]hat the wrongful conduct of all Defendants as alleged herein constitutes bad
        faith and wanton, willful and malicious conduct in that Defendants acted or failed
        to act when they knew or had reason to know that their conduct created
        unreasonable risk of physical and/or emotional damage to [the Plaintiff], and that
        a high probability that substantial harm would result.

Compl. ¶ 45.

        Defendant YouTube LLC has provided reasons why the Plaintiff cannot maintain a claim

against it for the cited conduct. The Court need not assess these arguments, as Count V is clearly

deficient on its face. Count V of the Plaintiff’s Complaint does nothing more than conclude that

Defendant YouTube LLC committed willful and wanton misconduct, which is insufficient to

survive a motion to dismiss.

        The Plaintiff, in Count V, does not specify what type of claim he is attempting to bring or

distinguish what conduct is actionable under such a claim. It appears, based on the language of

paragraph forty-five, that the Plaintiff is attempting to assert an Indiana negligence claim. Under

Indiana law:



                                                   4
USDC IN/ND case 2:19-cv-00423-TLS-JEM document 21 filed 07/23/21 page 5 of 6


       Willful or wanton misconduct consists of either: “1) an intentional act done with
       reckless disregard of the natural and probable consequence of injury to a known
       person under the circumstances known to the actor at the time; or 2) an omission
       or failure to act when the actor has actual knowledge of the natural probable
       consequence of injury and his opportunity to avoid this risk.

Sportsdrome Speedway, Inc. v. Clark, 49 N.E.3d 653, 661 (Ind. Ct. App. 2016) (quoting Ellis v.

City of Martinsville, 940 N.E.2d 1197, 1204–05 (Ind. Ct. App. 2011)). Such an action “has ‘two

elements: 1) the defendant must have knowledge of an impending danger or consciousness of a

course of misconduct calculated to result in probable injury, and 2) the actor’s conduct must

have exhibited an indifference to the consequences of his own conduct.’” Id. (quoting Miner v.

Sw. Sch. Corp., 755 N.E.2d 1110, 1113 (Ind. Ct. App. 2001)). The Indiana Supreme Court has

explained that “‘wanton and willful’ and ‘reckless’ seem to imply the same disregard for the

safety of others.” Id. (quoting Obremski v. Henderson, 497 N.E.2d 909, 911 (Ind. 1986)).

       The Plaintiff’s Complaint does not articulate how Defendant YouTube LLC, by removing

the Plaintiff’s video, held a disregard for his safety, had knowledge of an impending danger, or

calculated that its conduct would result in probable injury. The Plaintiff offers only conclusions,

which do not meet the pleading requirements. Seemingly, the Plaintiff is treating his Indiana

negligence claim as a vehicle for recovery for any conduct he deems inappropriate. Such types of

claims are not supported by the law. In addition, claims alleging willful and wanton misconduct

are not free claims that can be bootstrapped to any lawsuit. They, like any other claim, require

the Plaintiff to make sufficient factual allegations to raise a right to relief above the speculative

level. In this case, the Plaintiff has failed to meet such requirements, and his willful and wanton

misconduct claim is dismissed.




                                                   5
USDC IN/ND case 2:19-cv-00423-TLS-JEM document 21 filed 07/23/21 page 6 of 6


C.      Claims Against Unnamed Postal Workers

        Finally, the Plaintiff brings allegations against unknown defendants identified in the

Complaint as Jane Doe and Jill Doe. “[I]t is pointless to include lists of anonymous defendants in

federal court; this type of placeholder does not open the door to relation back under Fed. R. Civ.

P. 15, nor can it otherwise help the plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir.

1997) (citations omitted). Accordingly, the Court dismisses the claims against the unnamed

defendants.

                                         CONCLUSION

        For the reasons stated above, the Court GRANTS Defendant YouTube LLC’s Motion to

Transfer or Dismiss Plaintiff’s Complaint [ECF No. 14] and DISMISSES the Plaintiff’s claims

against Defendant YouTube LLC without prejudice. Additionally, the Court DISMISSES the

Plaintiff’s claims against the unnamed defendants Jane Doe and Jill Doe in this case without

prejudice. As none of the Plaintiff’s claims remain pending, the Clerk of Court is directed to

close this case.

        SO ORDERED on July 23, 2021.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 6
